Title: The Pennsylvania Assembly: Instructions to Its Delegates in Congress, 9 November 1775
From: Pennsylvania Assembly
To: Pennsylvania Delegates in Congress


In May the Pennsylvania Assembly had committed its delegates to military resistance, colonial union, and a continued search for compromise. After the elections in October the new Assembly chose a new Congressional delegation, again including Franklin, and in early November drafted its instructions. By then the news had come that the King had refused to receive or answer the Olive Branch Petition and had proclaimed the colonies in rebellion, and at the same time Congress urged two colonies to establish revolutionary governments. The possibility of settling the crisis within the old constitutional framework was steadily growing fainter. But John Dickinson, the chief spokesman for majority opinion in the Assembly, continued on the moderate course set the previous spring. The drafting committee, appointed on November 7, reported two days later; the instructions that it submitted for the delegation were largely Dickinson’s handiwork, and seem to have been adopted without amendment. The first two paragraphs differed little from those of May, but the third was quite different: it attempted to buttress the status quo by forbidding the delegates to vote for independence or for a change of government. This position proved to be untenable. By the following spring the advocates of change swept away first the instructions and then the Assembly itself.
 
Gentlemen,
November 9, 1775.
The Trust reposed in you is of such a Nature, and the Modes of executing it may be so diversified in the Course of your Deliberations, that it is scarcely possible to give you particular Instructions respecting it
We therefore, in general, direct, that you, or any Four of you, meet in Congress the Delegates of the several Colonies now assembled in this City, and any such Delegates as may meet in Congress next Year; that you consult together on the present critical and alarming State of public Affairs; that you exert your utmost Endeavours to agree upon, and recommend, such Measures as you shall judge to afford the best Prospect of obtaining Redress of American Grievances, and restoring that Union and Harmony between Great-Britain and the Colonies so essential to the Welfare and Happiness of both Countries.
Though the oppressive Measures of the British Parliament and Administration have compelled us to resist their Violence by Force of Arms, yet we strictly enjoin you, that you, in Behalf of this Colony, dissent from, and utterly reject, any Propositions, should such be made, that may cause, or lead to, a Separation from our Mother Country, or a Change of the Form of this Government.
You are directed to make Report of your Proceedings to this House. Signed by Order of the House, 
  John Morton, Speaker.
